DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu CN 103017952 (as seen in the filed IDS) in view of Birks US 3760634.
As to claim 1, Xu teaches “An ultrasonic monitoring probe for internal service stress of a marine structural component, which is located in underwater environment (Page 1, Part 3 teaches “The purpose of the present invention is to provide a magnetic type that can ensure that the transducer and the wedge are well coupled without disassembling the ultrasonic transducer, provide constant pressure between the wedge and the workpiece to be measured”. Although the prior art does not specify that the sensor is used for testing marine structural components, it would be obvious to one of ordinary skill in the art to use this device on a worksurface related to a marine environment since both the prior art and claimed invention teach an ultrasonic sensor that analyzes the structural health of a workpiece. The claim limited to its structure and not the environment it is used in), comprising: a detection wedge provided with two symmetrically arranged inclined surfaces at its top (Figure 1, #6; Part 4 teaches “Magnetic seat switch 1, magnetic seat housing 2, top fixing plate 3, ultrasonic transducer 4, end fixing plate 5, plexiglass wedge main body 6, side wall oil injection hole 7, cylindrical cavity 8, Aluminum block 9, magnetic steel block 10, 7mm thick strong magnet 11”); two connecting channels respectively vertical to the two inclined surfaces and penetrating through the detection wedge and provided with threaded holes (Figure 2, #4 are transducers that are fitted into the wedge through a channel into cavity #8; Page 2, 3rd paragraph teaches “and the transducer 4 is fixed to the plexiglass wedge body 6 by threads”) close to the inclined surfaces and water storage cavities far away from the inclined surfaces (Figure 2, #8 are oil filled cavities); two ultrasonic transducers respectively mounted in the threaded holes of the two connecting channels and configured for generating and receiving ultrasonic waves (Figure 2); a magnet disposed in a magnet placement hole arranged at a central position between the two connecting passages and configured for attracting a surface of the detected component (Figure 2, #2 is the magnet housing which aids in securing the sensor to the workpiece).” Xu does not explicitly teach rings and a monitoring device. Figure 1 of Xu does depict 2 elements at the base of #6 that appear to have the same function as the claimed rings.
Birks teaches “two bottom rings located at a bottom of the detection wedge and respectively arranged relative to the water storage cavities and configured for attachment to a surface of a detected component (Figure 2, #42 is a contact shoe which wraps around the transducer. Depending on the shape of the transducer, this contact shoe can be shaped as a ring and provided protection for the transducer as well as a secure surface for attachment); and a monitoring device electrically connected with the two ultrasonic transducers and configured for obtaining and monitoring a value of the service stress of the detected component (Figure 1).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Birks with Xu. Utilizing rings on the bottom surface ensures securement as well as protection. Although only one is shown in the prior art, it would be obvious to one of ordinary skill in the art to utilize 2 in combination with Xu since Xu teaches 2 transducers. Duplicating a known element only involves routine skill in the art.

As to claim 2, Xu teaches “wherein two side surfaces of the detection wedge are provided with communicating holes communicated with the water storage cavities (Figure 1, #7).”

As to claim 6, Xu teaches “wherein the detection wedge is a polymethyl methacrylate wedge. (Page 2 teaches “As shown in FIG. 1, the magnetic-receiving ultrasonic oblique incidence sensor transceiver includes a plexiglass wedge).”

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu CN 103017952 (as seen in the filed IDS) in view of Birks US 3760634 in further view of Jarocki US 5179970.
As to claim 4, the prior arts do not teach a protective film.
Jarocki teaches “wherein chip protection films are arranged on contact surfaces of the ultrasonic transducers and the water storage cavities and configured for protecting piezoelectric chips of the ultrasonic transducers from influence of water pressure and seawater corrosion during the detection (Column 4, line 66 to Column 5, line 5).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Jarocki with Birks and Xu. As seen in this prior art, protective coatings are used to protect the electrical elements (transducers) from corrosion.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu CN 103017952 (as seen in the filed IDS) in view of Birks US 3760634 in further view of Glancy US 20060178847.
As to claim 5, the prior arts do not teach waterproof wires.
Glancy teaches “wherein the ultrasonic transducers and the device equipment are connected by waterproof treated transducer connecting wires ([0012]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Glancy with Birks and Xu. Water resistance or waterproof wires allow for systems to be exposed to water without damage. This protects the sensing system. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863